Citation Nr: 0529569	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a loss of sight.

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from November 1981 to 
November 1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

This case has previously come before the Board.  In March 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in correspondence received in November 
2000, the appellant withdrew all other issues except for 
entitlement to service connection for a back disorder, loss 
of sight, and a heart disorder.  

The issue of entitlement to service connection for an 
eye/visual disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disorder is not shown.  

2.  The appellant did not have cardiovascular disease during 
service or within one year of separation from active service, 
and any cardiovascular disease is not related to service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).

2.  Cardiovascular disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the June 2004 
notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Equally important, the 
appellant reported that he did not have additional records.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a cardiovascular disorder when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  



Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Back Disorder

The Board finds that service connection is not warranted for 
a back disorder.  Service medical records reflect back 
complaints.  Complaints of back pain on June 4, 1982, were 
attributed to a viral illness.  While complaints of thoracic 
back pain after lifting on June 7, 1982, were diagnosed as 
muscle strain, at separation, the spine and musculoskeletal 
system were normal.  Thus, any back disorder in service was 
acute and resolved.  Equally important is the fact that post 
service records are negative for a back disorder and there is 
no evidence that the appellant has a back disorder.  Absent a 
current disability, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  

Absent a currently disability related by competent evidence 
to service, service connection is not warranted.  A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  



Heart Disorder

The Board finds that service connection is not warranted for 
a heart disorder.  Service medical records are negative for 
findings or complaints in regard to the heart.  At separation 
in October 1984, the heart, lungs and chest were normal and 
he chest x-ray examination was noted to be normal.  While a 
post service records, to include a January 1998 private 
report of echocardiograph report, and an August 2001 VA 
treatment record, reflect a trace of mitral regurgitation, 
tricuspid regurgitation, pulmonic regurgitation, and a heart 
murmur, there is no competent evidence linking any heart 
disorder to service.  Furthermore, there is no competent 
evidence of cardiovascular pathology within one year of 
separation from service.  

The Board notes the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board finds the contemporaneous service medical records 
showing a normal heart, lungs, and chest, coupled with the 
absence of any competent evidence relating any heart disorder 
to service to be more probative and reliable.  The Board is 
aware that the appellant, in a VA Form 9, asserted that a 
heart disorder is due to an in-service nervous condition.  
However, the appellant is not service connected for a 
psychiatric disorder and none is shown in service.  
Therefore, the provisions relative to secondary service 
connection do not assist his appeal.  See 38 C.F.R. § 3.310.  

Cardiovascular disease was not shown during service or within 
one year of separation.  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.  








ORDER

Service connection for a back disorder is denied.  

Service connection for a heart disorder is denied.  


REMAND

The August 1981 service entrance examination shows vision in 
the right eye was 20/20-1 and in the left eye vision was 
20/200.  The examination report notes that he failed the 
color vision test.  The October 1984 separation examination 
report shows that the eyes, pupils, ocular motility, and 
ophthalmoscopic examination were normal.  Vision in the right 
eye was 20/15 and 20/70 in the left eye.  The eyes were 
assigned a physical profile of "1."  

The pertinent impressions on private magnetic resonance 
imaging (MRI) in April 1997 were bilateral optic nerve 
hypoplasia and hypoplasia of the optic chiasm and 
infundibulum.  Overall, the findings were noted to be 
consistent with septoptic dysplasia.  

An August 2001 treatment record notes congenital left eye 
blindness.  A VA outpatient treatment records reflect he 
underwent horizontal eye muscle surgery in September 2001 for 
sensory exotropia of the left eye.  

There is insufficient evidence upon which to base a 
determination as to whether any eye/visual disorder is 
related to service.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant 
for a VA eye examination.  The examiner 
should respond to the following:  What 
was the most likely cause of the 
decreased visual acuity at service 
entrance?  What are the most accurate 
diagnoses?  Is it at least as likely not 
that any eye/visual disorder is related 
to service?  The examiner should review 
the claims file.  A rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


